NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0208n.06
                            Filed: March 21, 2007

                                           No. 06-3770

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


NANCY FIGUEROA,                                   )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
UNITED STATES POSTAL SERVICE,                     )   NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )




       Before: COOK and McKEAGUE, Circuit Judges; and EDGAR, District Judge.*


       PER CURIAM. Nancy Figueroa appeals the district court’s judgment against her on her

claims of discrimination, retaliation, and violations of the Family Medical Leave Act, the Federal

Employee Compensation Act, and the Federal Tort Claims Act. Having reviewed the record, the

applicable law, and the parties’ briefs, we determine that no jurisprudential purpose would be served

by a panel opinion and affirm the district court's decision for the reasons stated in that court’s

opinion.




       *
       The Honorable Robert Allan Edgar, United States District Judge for the Eastern District of
Tennessee, sitting by designation.